Name: Council Regulation (EU) NoÃ 1150/2011 of 14Ã November 2011 amending Regulation (EU) NoÃ 442/2011 concerning restrictive measures in view of the situation in Syria
 Type: Regulation
 Subject Matter: EU finance;  Asia and Oceania;  international affairs;  international trade
 Date Published: nan

 15.11.2011 EN Official Journal of the European Union L 296/1 COUNCIL REGULATION (EU) No 1150/2011 of 14 November 2011 amending Regulation (EU) No 442/2011 concerning restrictive measures in view of the situation in Syria THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 215 thereof, Having regard to Council Decision 2011/273/CFSP concerning restrictive measures against Syria (1), Having regard to the joint proposal from the High Representative of the Union for Foreign Affairs and Security Policy and the European Commission, Whereas: (1) On 9 May 2011, the Council adopted Regulation (EU) No 442/2011 (2) concerning restrictive measures in view of the situation in Syria. (2) On 2 September 2011, the Council amended (3) Regulation (EU) No 442/2011 to extend the measures against Syria, including an expansion of the listing criteria agreed for the purpose of freezing of funds and economic resources, and a prohibition on the purchase, import or transportation of crude oil from Syria. On 23 September 2011, the Council amended (4) Regulation (EU) No 442/2011 to extend further the measures against Syria, including a prohibition on investment in the crude oil sector, the addition of further listings, and a prohibition of the delivery of Syrian banknotes and coins to the Central Bank of Syria. On 13 October 2011, the Council again amended (5) Regulation (EU) No 442/2011, listing an additional entity and making a derogation permitting, for a limited period, the use of frozen funds subsequently received by this entity in connection with the financing of trade with non-designated persons and entities. (3) In view of the continued brutal repression and violation of human rights by the Government of Syria, on 14 November 2011, the Council adopted Decision 2011/735/CFSP amending Decision 2011/273/CFSP concerning restrictive measures against Syria (6) providing for an additional measure, namely to prohibit the European Investment Bank to make any disbursement or payment under or in connection with existing loan agreements with Syria and to suspend all existing Technical Assistance Service Contracts for sovereign projects located in Syria. (4) This measure falls within the scope of the Treaty on the Functioning of the European Union and, therefore, notably with a view to ensuring its uniform application by economic operators in all Member States, regulatory action at the level of the Union is necessary in order to implement it. (5) Furthermore, Decision 2011/735/CFSP provides for the update of the information relating to one person on the list in Annex I to Decision 2011/273/CFSP. (6) Regulation (EU) No 442/2011 should be amended accordingly. (7) In order to ensure that the measures provided for in this Regulation are effective, this Regulation must enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 The following article is inserted in Regulation (EU) No 442/2011: Article 3d The European Investment Bank (EIB) shall: (a) be prohibited from making any disbursement or payment under or in connection with any existing loan agreements entered into between the State of Syria or any public authority thereof and the EIB; (b) suspend all existing Technical Assistance Service Contracts relating to projects financed under the loan agreements referred to in point (a), and which are intended for the direct or indirect benefit of the State of Syria or any public authority thereof to be performed in Syria.. Article 2 Annex II to Regulation (EU) No 442/2011 is amended in accordance with the Annex to this Regulation. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 November 2011. For the Council The President C. ASHTON (1) OJ L 121, 10.5.2011, p. 11. (2) OJ L 121, 10.5.2011, p. 1. (3) Council Regulation (EU) No 878/2011, OJ L 228, 3.9.2011, p. 1. (4) Council Regulation (EU) No 950/2011, OJ L 247, 24.9.2011, p. 3. (5) Council Regulation (EU) No 1011/2011, OJ L 269, 14.10.2011, p. 18. (6) See page 53 of this Official Journal. ANNEX The entry for Nizar AL-ASSAAD in Annex II to Regulation (EU) No 442/2011 is replaced by the following: Name Identifying information Reasons Date of listing 38. Nizar Al-Assad () Cousin of Bashar Al-Assad; previously head of the company Nizar Oilfield Supplies . Very close to key government officials. Financing Shabiha in the region of Latakia. 23.08.2011